Citation Nr: 0514148	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-13 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than August 1, 2002, 
for the grant of service connection for lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and C.B.


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  

This matter arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  The veteran was afforded a personal hearing before a 
VA Decision Review Officer in May 2004 and before the 
undersigned in July 2004.  Transcripts of the hearings are 
associated with the claims file.


FINDING OF FACT

The veteran's application for service connection for lung 
cancer was received on August 1, 2002 ; there is no 
communication prior to this date, which can be construed as 
an informal claim for service connection.


CONCLUSION OF LAW

An effective date earlier than August 1, 2002, for the grant 
of service connection for lung cancer is not warranted. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the law requires only the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400.  More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 C.F.R. § 
3.151(a) (2004).  The terms "claim" and "application" are 
defined by VA regulation as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  However, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

The veteran's completed Application for Compensation or 
Pension (VA Form 21-256), which included a claim for service 
connection for lung cancer, was received by the RO on August 
1, 2002.  The veteran does not dispute this fact.  

In this case, the veteran argues that he filed an informal 
claim for service connection through his representative on 
July 29, 2002.  He says that he was concerned that he would 
lose a month's worth of benefits if there were a delay in 
filing his claim.  His representative attests that he called 
the RO on July 29, 2002, with the express purpose of filing 
an informal claim.  He says the person who took his phone 
call was male, but that he does not recall the name of the 
person.  Both the veteran and his spouse say they were 
present when the phone call was made.

A review of the claims folder shows that the earliest 
communication from the veteran that can be construed as a 
claim for service connection for his type II diabetes 
mellitus was August 1, 2002.  The veteran's claims folder 
does not show that the veteran submitted a claim, formal or 
informal, prior to August 1, 2002.  There is no written 
communication or recordation of a phone call that the veteran 
was seeking service connection for lung cancer from the RO.  
Indeed, there is no indication that the veteran or his 
representative contacted the RO on July 29, 2002, for any 
purpose.  

Pursuant to the laws and regulations cited above, the 
effective date for service connection for lung cancer should 
be the later date of either the date he filed his claim of 
service connection for lung cancer, or the date that 
entitlement arose.

The effective date cannot be earlier than August 1, 2002.  
The veteran did not communicate an intent to file a claim for 
service connection for lung cancer prior to that date.  As 
discussed above, the record is devoid of any evidence that 
the RO was contacted on July 29, 2002, for the purpose of 
filing an informal claim for service connection.  VA policy 
dictates that a telephone call from a claimant or a 
claimant's fiduciary indicating an intent to apply for 
benefits will be documented on a VA Form 119 (Report of 
Contact).  VBA's Adjudication Procedure Manual, M21-1, Part 
III, para. 2.01(f) (July 2, 2004).  It is well settled that 
"the presumption of [administrative] regularity supports the 
official acts of public officers," and that "in the absence 
of clear evidence to the contrary, the doctrine presumes that 
public officers have properly discharged their official 
duties."  Butler v. Principi, 244 F.3d 1337, 1340 (2001).  
In other words, there is a presumption that a Report of 
Contact would have been prepared by the RO if the veteran's 
representative contacted it for the purpose of making an 
informal claim.  In this regard, it is important for the 
veteran to understand that the "presumption of 
administrative regularity" is similar in nature to the 
apparent presumption that the RO provided the veteran when it 
granted him service connection for lung cancer due to his 
exposure to herbicides in service while in Vietnam nearly 40 
years ago, despite the veteran's long history of smoking one 
pack of cigarettes a day for 35 years and the fact that he 
was discharged from service in October 1967. 

The Board by no means wishes to question the veracity of the 
veteran or his representative.  However, there is no Report 
of Contact documenting the purported phone call and veteran 
has not submitted any evidence to rebut the presumption of 
regularity in this case other than his testimony, his 
spouse's testimony, and his representative testimony. 

In this case, there is no indication of missing records or 
any other indication that the RO did not perform its full 
duty to the veteran.  In the situation that the veteran 
describes, it appears highly unlikely that the RO, which 
showed great care in the veteran's case as a whole, would not 
have made some form of notation regarding an informal claim.  
The practice of "phoning in" a claim of service connection 
is, at best, highly problematic, as indicated by the 
extensive work required by both the veteran and the RO in 
this unusual situation.  It is because of this confusion that 
the VA requires the veteran to file a claim in writing.  This 
requirement protects both the veteran and the VA from 
needless litigation.  In this regard, the Board finds it 
worthy of note that the written application submitted to RO 
made no reference to an informal claim being "filed" in a 
phone call.  If such a notation had been made on the 
application, such a fact may have provided evidence in 
support of the veteran's claim and avoided needless 
litigation. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than August 1, 2002, for 
the grant of service connection for lung cancer is denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By a letter dated in December 2002, and prior to the initial 
adjudication of the claims on appeal, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  The RO 
further requested that the veteran was also send any evidence 
to VA that might be pertinent to the claim.  The December 
2002 letter fully provided notice of all four elements that 
were discussed above.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).

Because the veteran filed a notice of disagreement as to the 
effective date of the grant of service connection within one 
year of receiving notice of the original grant of service 
connection, the earlier effective date claim is considered to 
be a "downstream" issue from the original grant of service 
connection.  Grantham v. Brown, 114 F .3d 1156 (1997).  The 
VA Office of General Counsel promulgated an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claims involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The June 2003 rating decision, March 2004 Statement of the 
Case (SOC), and May 2004 Supplemental Statement of the Case 
(SSOC) collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an earlier effective 
date.  The March 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Consequently, the VA has satisfied 
its "duty to notify" the veteran.

VA and non-VA treatment records have been obtained.  The 
veteran has not identified any outstanding records that would 
be pertinent to the claim on appeal.  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2004) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
Indeed, the Board notes that the veteran has not claimed that 
VA has failed to comply with the notice or duty to assist 
requirements of the VCAA.

ORDER

Entitlement to an effective date earlier than August 1, 2002, 
for the grant of service connection for lung cancer is 
denied.

	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


